Order entered September 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00251-CR
                              No. 05-21-00252-CR
                              No. 05-21-00253-CR

                     ERIC CALVIN TUAZON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-80963-2020

                                    ORDER

      Before the Court is appellant’s August 30, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by September 30, 2021.


                                            /s/   LANA MYERS
                                                  JUSTICE